 JS 45(11/2002)                                             REDACTED
 Criminal Case Cover Sheet                                                                                                  U.S. District Court


 Place of Offense:                                   junder Seal: Yes Kl No □          Judge Assigned:
 Citv:     EDVA                   Superseding Indictment:                              Criminal Number: 2:19cr 133
 County/Parish:                   Same Defendant:                                      New Defendant: JOSHUA WHITE

                                  Magistrate Judge Case Number:                        Arraignment Date:
                                  Search Warrant Case Number:
                                  R 20/R 40 from District of
 Defendant Information:

Juvenile: Yes □ No IE!            FBI#
Defendant: JOSHUA WHITE                                         Alias Nanie(s):
Address: Virginia Beach, VA
Birth Date: xx-xx-I986        SS#: xxx-xx-xxxx       Sex: M     Race: W    Nationality:                  jPlace of Birth:
Height:                 Weight:
                                                                                    Scars/Tattoos:
         5'10"             210           Hair: BRO       Eyes: BRO
Interpreter: Yes □
No S                          List Language and/or dialect:
                              State ID:

Location Status:

Arrest Date:

□ Already in Federal Custody as of:                     in:

□ Already in State Custody                            □ On Pretrial Release                               3 Not in Custody

13 Arrest Warrant Requested                           □ Fugitive                                          □ Summons Requested for
□Arrest Warrant Pending                               3 Detention Sought                                  □ Bond

 Defense Counsel Information:
 Name:       Jarrett McCormack                        □ Court Appointed
 Address: McCormack & McCormack
            611 Lynnhaven Parkway
            Virginia Beach, VA 23452                  3 Retained
Telephone: (757) 463-7224                             □ Public Defender

Email:




 U.S. Attorney Information:

AUSA: Daniel P. Shean                                    Telephone No. 757-441-6331                       Bar#: 84432

Complainant Agency. Address & Phone Number or Person & Title:

David Desy, Special Agent (FBI)
U.S.C. Citations:

                     Code/Section                    Description of Offense Charged            Count(s)            Capital/Felony/Misd/Petty
Setl             18 U.S.C. § 2252(a)(1)           Transportation of Child Pornography                I         Felony
Set 2            18 U.S.C. § 2252(a)(4)(B)            Possession of Child Pornography                2         Felony
Set 3               18 U.S.C. § 2253                          Criminal Forfeiture
